In an action, inter alia, to enjoin the construction of a solid waste disposal facility, plaintiff appeals from an order of the Supreme Court, Nassau County, dated September 17, 1976, which granted defendant’s motion to dismiss the complaint pursuant to CPLR 3211 (subd [a]). Order reversed, on the law, without costs or disbursements, and motion denied. The time within which defendant may serve its responsive pleading is extended until 10 days after service of notice of entry of the order to be made hereon pursuant to CPLR 3211 (subd [f]). The complaint is sufficient on its face (see New York Trap Rock Corp. v Town of Clarkstown, 299 NY 77). A motion to dismiss pursuant to CPLR 3211 (subd [a]) may be considered by the court as a motion for summary judgment pursuant to CPLR 3211 (subd [c]) only after adequate notice to the parties. As the record reveals no such notice to the plaintiff, reversal is mandated by Rovello v Orofino Realty Co. (40 NY2d 633). Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Titone, JJ., concur.